tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date release number release date legend org organization name address address xx date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax org address certified mail dear last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for charitable educational or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 your net_earnings inured to or for the use and benefit of your founder through direct payments the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 your net_earnings inured to or for the use and benefit of your founder through direct payments to your founder made without contemporaneous recording of the expenditures as salary or compensation the net_earnings inuring to your founder were substantial in comparison to your total expenditures and were multiple or repeated over a pattern of years you have not implemented safeguards to prevent a recurrence of your net_earnings inuring to your founder your activities furthered the private interests of your founder in a more than insubstantial manner furthermore you have failed to adhere to the conditions of your exemption by failing to file required returns forms and failing to satisfy your employment_tax obligations and failing to maintain adequate_records you have not operated exclusively for exempt purposes and have operated for the benefit of the private interests in contravention of the requirements of sec_1_501_c_3_-1 therefore your exempt status is being revoked effective january 20xx contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax years ending after december 20xx in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely douglas shulman commissioner by sunita lough director eo examinations enclosures publication notice notice cc poa internal_revenue_service revenue_agent department of the treasury commerce street dallas tx date org address dear taxpayer_identification_number person to contact id number contact numbers telephone fax we are sending the enclosed material under the provisions of your power_of_attorney or other authorization on file with us for your convenience we have listed the name of the taxpayer to whom this material relates if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely lisa a thomas revenue_agent enclosures x letter s l report s x other taxpayer name org letter catalog number 34786r form 886-a explanations of items schedule number or exhibit name of taxpayer tax identification_number org year period ended 20xx12 __ 20xx12 20xx12 legend org organization name motto president president dir-1 dir-2 director xx date city city state state motto issue whether org org continues to qualify for exemption under sec_501 of the internal_revenue_code whether org has operated as a for-profit company whether there was inurement or private benefit in the use of organization funds by the president whether the use of organizational funds by the president constitutes an excess_benefit_transaction whether org kept adequate_records whether org has failed to file required forms facts exemption org filed articles of incorporation with the state of state on august 19xx article one of the bylaws states that eo is organized exclusively for charitable purposes within the meaning of code sec_501 the article goes on to state that the corporation’s primary purposes shall be to educate the public and policy- makers about issues regarding hemp and motto and provide legal charitable services to certain medical patients org filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on september 19xx the organizations stated purpose was to educate the public and policy-makers about issues related to hemp and to provide charitable services for certain medical patients the organization planned to do this through several media a b c d publish a printed and electronic newspaper produce a public-access tv show motto common sense disseminate information by mailings to individuals policy-makers and elected officials using advertisements as a way of educating the public department of the treasury-internal revenue form 886-a service form 886-a explanations of items name of taxpayer tax identification_number year period ended l org schedule number or exhibit 20xx12 20xx12 20xx12 e to provide a charitable service to medical patients who have medical cards permitting them to grow motto to alleviate their symptoms or condition org will assist in the production of motto by those patients who are legally entitled to grow motto but are too poor or disabled to do so the form_1023 also stated that the organizations sources of financial support would be contributions benefits exemption was granted under sec_501 and sec_170 of the internal_revenue_code on january 20xx as a publicly_supported_organization the examination of the organization’s books_and_records showed that org is performing some of its stated form_1023 activities a org maintains a web site that is accessible by individuals who have access to the internet it also publishes a newsletter every or months that is available in the city area b org broadcasts the tv show weekly on the city state public access cable channel there are no other activities indicated that are used to disseminate information to individuals policy- makers and elected officials there was no evidence of information mailings there was no evidence of advertising other than to promote their clinics c e org does provide a service to medical patients who have medical cards permitting them to grow motto to alleviate their symptoms or condition they assist in the production of motto for those patients who are legally entitled to grow motto in the state of state but are too ill or debilitated to do the growing themselves the examination disclosed that org was operating in a manner materially different from that stated in its form_1023 application_for exempt status beginning in 20xx org began operating a clinic in city state to get individuals signed up for medical marijuana program cards in the state of state org now operates clinics in four states city state city state city state and city state to get individuals signed up for those states’ medical marijuana programs the clinics have become the primary focus of the organization and the organization’s primary source of revenue the form_1023 filing does not state that the organization will operate clinics to help individuals get signed up for the state’s medical marijuana programs there is no record of org sending notification to the irs of its change in operations as is required in the original determination_letter or requesting another determination of exempt status based on the new clinic operations foundation classification department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a name of taxpayer tax identification_number 20xx12 20xx12 year period ended 20xx12 org explanations of items in its form_1023 org stated that it expects to receive support from contributions benefits org receives no public support forms for the calendar years 20xx and 20xx show that public donations are zero review of org’s books_and_records showed no contributions from direct public support indirect support or government contributions org has received of its financial support from client fees for services from the operation of its clinics org operates permanent clinics in the states of state state and state it also conducts clinics in city state temporary in audit years permanent in 20xx operation as a for-profit company as previously mentioned the organization’s primary focus changed from education to the operation of clinics the purpose of these clinics is to get individuals signed up for the medical marijuana cards in the states of state state state and state the clinics are open to the general_public president president of org stated in the initial interview held on december 20xx that the clinics’ offices had volunteers paid employees and independent contractors their responsibilities included answering phone calls making doctors’ appointments keeping track of patient visits and reviewing patient records these activities are consistent with for-profit clinic operations if an individual thinks he she qualifies for and wishes to participate in the state’s medical marijuana program he she can make an appointment to visit the clinic to have their medical records screened for program qualification if it is determined by the clinic physician that the individual has a condition that might be helped by medical marijuana state forms are completed and signed by the clinic physicians to enter that individual into the state’s program clinic operations a patient makes an appointment to come to the clinic on the appointment day the patient comes to the clinic with his her medical records the patient is seen by a physician who reviews the patient’s medical records and examines the individual to determine if the condition in the medical records is consistent with the patient’s observed condition if it is determined by the physician that the individual does have a condition specified in the state’s medical marijuana program the physician fills out a statement on the state form that certifies the individual has a condition that may be helped by medical marijuana that form is then processed by org to get the individual into the state’s medical marijuana program department of the treasury-internal revenue form 886-a service form 886-a schedule number or exhibit name of taxpayer 20xx12 20xx12 tax identification_number year period ended 20xx12 org explanations of items the term patient was used by president president of org in the initial interview held on december 20xx these individuals that make appointments are not patients in the traditional sense of the word as they receive no treatment at the clinic only a screening examination to determine eligibility for the state’s medical marijuana program fees there are fees charged by org for the services performed in the clinic city - dollar_figure dollar_figure pay in advance dollar_figure low income will see some patients no fee if determined that they can’t afford to pay city city and city - dollar_figure dollar_figure pay in advance dollar_figure low income will see some patients no fee if determined that they can’t afford to pay city - dollar_figure dollar_figure pay in advance dollar_figure low income will also have to pay dollar_figure fee to state for processing the pay in advance discount was given if payment was made at the time of the appointment lower fees were required by the state for low income individuals per the state statutes org requires the patients to pay in cash by money order or credit debit cards no checks or medical insurance payments are accepted forms daily sheets and summonsed bank statements for the years examined revealed that the income for org was understated year income per return income per exam 20xx 20xx 20xx not filed there was little evidence of any patients receiving any free services in the daily sheets examined there were notations behind a few names on the daily sheets marked free but there was no explanation as to why year number of _patients number of free exams _ percentage free exams form 886-a service_department of the treasury-internal revenue schedule number or exhibit _ explanations of items form 886-a name of taxpayer tax identification_number 20xx12 20xx12 year period ended 20xx12 org 20xx 20xx 20xx totals _ in the initial interview with president president of org conducted on december 20xx president stated that the clinics are bringing in revenue of about dollar_figure per month after paying the doctors dollar_figure per month for the year 20xx in addition to the clinic sites the organization goes to city and city state about times per year and city state about once per month patient volume has increased he said the income of the clinics has grown -50 per year in a subsequent conversation the president of the organization president stated that org had just bought the practice of a deceased doctor in the city state area during the conversation president stated that the purchase of the practice should increase the profits of the organization inurement private benefit org’s board_of directors consists of the president president president’s mother dir-1 and an employee of org dir-2 the board meets once a year the minutes of the board meetings are worded exactly the same for all three years only the dates are changed the board authorizes the president to raise and spend up to dollar_figure in the next calendar_year it also authorizes the president to pay his own expenses including rent utilities and other costs up to dollar_figure for the following year president stated that the organization was set up the way it is so he could have complete operational control of the organization this is further evidenced by the fact that he is the only one who signs checks and approves billing examination of org’s summoned bank records and credit card statements revealed that the president president used organization funds for personal expenses such as house rent car payments and cash withdrawals year 20xx 20xx 20xx total expenses paid_by organization reported by president ee oo department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number 20xx12 20xx12 year period ended 20xx12 org president failed to report any of the payments on the organization’s form_990 or the form_1040 excess_benefit_transaction an excess_benefit_transaction is any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit for purposes of the preceding sentence an economic benefit shall not be treated as consideration for the performance of services unless such organization clearly indicated its intent to so treat such benefit org was granted exemption under sec_501 and sec_170 v1 of the internal_revenue_code on january 20xx as a publicly_supported_organization as such is an applicable tax exempt_organization a disqualified_person is defined as any person who was at any time during the 5-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization a separate draft report on the matter of excess_benefit transactions is concurrently being sent to the disqualified_person failure to keep adequate_records examination of summonsed org records obtained from third party sources indicates that there is a lack of internal controls org issued numerous checks to cash without receipts these checks were endorsed by org’s executive officer president there was no record of whether these funds were expended on operating costs or used for other purposes cash withdrawals were made from atm machines there was no record of whether these funds were expended on operating costs or used for other purposes daily sheets are the organization’s primary record of revenue for the clinics the front side of the sheet lists the names of the individuals with appointments for the day on the back side of the sheet the clinic workers total the amount to cash money orders and credit debit card payments for the day it also lists the cash payments made to the doctors and clinic workers incidental cash payments such as lunch costs are also recorded summonsed records indicate that not all of org’s daily sheets from 20xx were available for examination year income per bank income per daily sheet department of the treasury-internal revenue form 886-a service form 886-a schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended 20xx12 20xx12 20xx12 org 20xx the organization’s bank records could not be reconciled to the daily sheets source documents could not be reconciled to the expenses listed on the form_990 there was no record of whether these funds were expended on operating costs or used for other purposes failure_to_file required forms form_990 the organization did file forms for the tax years ending 20xx and 20xx if the organization does not meet any of the exceptions and its annual gross_receipts are normally more than dollar_figure it must file form_990 or form 990ez summonsed third party records indicate the following year income per bank income per daily sheet 20kx the organization had a filing requirement for 20xx because gross_receipts exceeded dollar_figure forms are due the day of the month following the end of the organization’s tax_year form_990 for the tax_year ending 20xx was due may 20xx this return has not been filed to date and is currently delinquent form_941 org had employees and paid wages but failed to file employment_tax form sec_941 employer’s quarterly tax_return for the reporting periods january 20xx through march 20xx and july 20xx through december 20xx the information document retrieval system idrs an internal reporting information system data base was used to determine the non-filed periods of form_941 wages paid subject_to form_941 reporting were determined from examination of daily sheets and checks written on org’s summoned bank accounts examination of the organization’s cancelled bank checks revealed that org paid house rent and utilities for the president along with car payments insurance and personal living and travel_expenses department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a name of taxpayer tax identification_number org explanations of items year period ended 20xx12 20xx12 20xx12 org also paid house rent and utilities for the employees caring for its grow houses and for employees living in state the following schedule was prepared by the revenue_agent to reflect the wages paid to employees based on examination of the organization’s cancelled bank checks and credit card statements wages paid per difference quarter 20xx03 20xx06 20xx09 20xx12 20xx03 20xx09 20xx12 although the column header is titled per no returns were filed the following table prepared by the revenue_agent reflects the wages paid_by the organization for the reporting periods june 20xx through june 20xx quarter wages paid tax_liability 20xx06 20xx09 20xx12 20xx03 20xx06 org filed employment_tax form sec_941 for the reporting periods june 20xx through june 20xx but failed to meet the related tax_liability for those periods although a check was submitted with the forms it was dishonored for payment the non-paid tax_liability on the reported wages was referred to collection_division by the service_center for payment levies have been issued examination of org’s daily sheets and cancelled bank checks revealed that org paid additional wages above those reported on form sec_941 for the reporting periods april 20xx through june 20xx quarter wages paid per _difference 20xx06 20xx09 form 886-a service_department of the treasury-internal revenue schedule number or exhibit explanations of items form 886-a name of taxpayer tax identification_number 20xx12 20xx12 year period ended 20xx12 org 20xx12 20xx03 20xx06 since org has failed to properly report wages paid amended form sec_941 and the related tax_liability are currently due and owing forms w-3 and w-2 org failed to file forms w-3 transmittal of wage and tax statements with the service or issue forms w- wage and tax statement to its employees for the tax years ending 20xx through 20xx forms and 1099-misc president president of org stated in the initial interview held on december 20xx that the organization treated the doctors who worked in the clinics as independent contractors he went on to state that there were no formal contracts just verbal agreements and that they were paid cash on a daily basis examination of daily sheets and cancelled checks from the organization revealed that the doctors were paid year 1st qtr 2nd qtr 3rd qtr 4th qtr total 20xx 20xx 20xx org failed to file information forms annual return of withheld federal_income_tax with the service on payments made to independent contractors and issue forms 1099-misc miscellaneous income to independent contractors for the tax years ending 20xx through 20xx form_4720 the organization is required to report excise_taxes on managers self-dealers or disqualified persons in part ii - a of form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code the organization has failed to file forms for the tax years under examination law form 886-a service_department of the treasury-internal revenue form 886-a schedule number or exhibit explanations of items name of taxpayer tax identification_number 20xx12 20xx12 year period ended 20xx12 org code sec_501 provides that an organization described in sec_501 is exempt from income_tax code sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed federal tax regulations regulations sec_1 c -1 d regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests regulations sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest thus it is necessary for an organization to establish that is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an sec_170 a vi organization is defined as an organization referred to in subsection c which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_170 defines a charitable_organization as a corporation trust or community chest fund or foundation that is organized and operated exclusively for religious charitable scientific literary or department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a explanations of items name of taxpayer 20xx12 20xx12 tax identification_number year period ended org 20xx12 -- educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 regulation sec_31_3121_d_-1 states that an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation sec_4958 defines the term disqualified_person as a any person who was at any time during the 5-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization and b a member_of_the_family of an individual described in subparagraph a sec_4958 defines the term excess_benefit_transaction is any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit for purposes of the preceding sentence an economic benefit shall not be treated as consideration for the performance of services unless such organization clearly indicated its intent to so treat such benefit sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 provides that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and department of the treasury-internal revenue form 886-a service form 886-a org explanations of items schedule number or exhibit 20xx12 20xx12 20xx12 name of taxpayer tax identification_number year period ended disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization paragraph a lists mandatory exceptions to paragraph as i churches their integrated_auxiliaries and conventions or associations of churches ii any organization other than a private_foundation as defined in sec_509 described in subparagraph c the gross_receipts of which in each taxable_year are normally not more than dollar_figure or iii the exclusively religious activities of any religious_order regulation b states that form_4720 must be filed annually reporting the excess_benefit transactions that occurred which give rise to the tax_liability under sec_4958 revproc_2008_9 i r b date sec_12 states that a determination_letter or ruling recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the determination_letter or ruling was issued it went on to say that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or engaged in a prohibited_transaction and where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change 326_us_279 90_led_67 66_sct_112 the court stated that a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes 70_tc_352 the courts ruled the organization did not qualify for exemption under sec_501 because it was not operated exclusively for charitable educational or scientific purposes the courts determined that the organization’s planned areas of service were the sort normally carried on by a for profit commercial business such as banks personal agencies and trash disposal firms the court also found that the organization did not provide any free or below-cost services and their clientele was not limited to sec_501 organizations which is not a typical financing project of an sec_501 organization the court stated that the organization does not meet the operational_test since it 1s primarily engaged in an activity of a for-profit business if it operates like a for-profit the activities are like a for-profit if the fees charged are like a for-profit then it is a for-profit business form 886-a service_department of the treasury-interna l revenue form 886-a schedule number or exhibit explanations of items tax identification_number a year period ended name of taxpayer org 20xx12 20xx12 20xx12 sec_4958 imposes an initial tax on a disqualified_person for each excess_benefit_transaction a tax equal to percent of the excess_benefit sec_4958 imposes an initial tax on the participation of any organization_manager in the excess_benefit_transaction knowing that it is such a transaction a tax equal to percent of the excess_benefit unless such participation is not willful and is due to reasonable_cause the tax imposed by this paragraph shall be paid_by any organization_manager who participated in the excess_benefit_transaction john marshall law school and john marshall university v united_states ct_cl 81-2the court sustained the service’s revocation of the school’s exempt status based on inurement the court found inurement existed when the school provided family members who were officers interest free loans unsecured loans payments for non-business travel payments for non-business entertainment and personal health spa membership government’s position org does not continue to qualify for exemption under sec_501 of the internal_revenue_code because it has failed to operate exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual org describes itself as an educational organizational in its form_1023 application and filed forms return of organization exempt from income_tax the form_1023 states that org was organized to educate the public and policy-makers about issues related to hemp and to provide charitable services for certain medical patients the organization planned to do this through several media p s o n o publish a printed and electronic newspaper produce a public-access tv show disseminate information by mailings to individuals policy-makers and elected officials using advertisements as a way of educating the public to provide a charitable service to medical patients who have medical cards permitting them to grow motto to alleviate their symptoms or condition org will assist in the production of motto by those patients who are legally entitled to grow motto but are too poor or disabled to do so the organization stated that its primary sources of financial support were to be contributions benefits the examination showed that org is performing some of its stated activities a org maintains a web site that is accessible by individuals who have access to the internet it also publishes a newsletter every or months that is available in the city area form 886-a service_department of the treasury-internal revenue schedule number or exhibit form 886-a tax identification_number name of taxpayer year period ended ll - 20xx12 20xx12 20xx12 org explanations of items b org broadcasts the tv show weekly on the city state public access cable c channel there are no other activities indicated that are used to disseminate information to individuals policy- makers and elected officials there was no evidence of information mailings there was no evidence of advertising other than to promote their clinics d e org does provide a service to medical patients who have medical cards permitting them to grow motto to alleviate their symptoms or condition they assist in the production of motto for those patients who are legally entitled to grow motto in the state of state but are too ill or debilitated to do the growing themselves the extent of the educational programs that are carried on by org are limited the weekly tv show is broadcast on the local city state public access cable system the newsletter is published every or months and is available only in the city area the only other educational offering is a video shown in the clinics to the individuals being seen the examination disclosed that org was operating in a manner materially different from that stated in its form_1023 application_for exempt status beginning in 20xx org began operating a clinic in city state to get individuals signed up for medical marijuana program cards in the state of state org now operates clinics in a four state area city state city state city state and city state to get individuals signed up for those states’ medical marijuana programs the clinics have become the primary focus of the organization and the organization’s primary source of revenue there is no mention anywhere in the form_1023 filing that states the organization will operate clinics to help individuals get signed up for the state’s medical marijuana programs this shift in operations is a material departure from the stated goals of the organization as represented in the form_1023 at the time of its determination_letter there is no record of org sending notification to the irs of its change in operations or requesting another determination of exempt status based on the new clinic operations sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 90_led_67 66_sct_112 the court stated that a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a explanations of items name of taxpayer 20xx12 20xx12 tax identification_number year period ended 20xx12 _ org rev_proc 20xx-9 ilr b 20xx-2 january 20xx sec_12 states that a determination_letter or ruling recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the determination_letter or ruling was issued the rev_proc went on to say that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or engaged in a prohibited_transaction and where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change org operates it’s clinics in a four state area the clinics have become the primary focus of the organization and the organization’s primary source of revenue this change in operation constitutes a material_change inconsistent with the determination_letter ruling of the organization’s exemption org’s failure to send notification to the irs of its material_change in operations or requesting another determination of exempt status based on the new clinic operations warrants the revocation of org’s exemption retroactively back to the beginning of 20xx when the clinics were started 20xx sec_12 rev_proc 20xx-9 r b 20xx-2 january operating as a for profit company org operates permanent clinics in the states of state state and state it also conducts clinics in city state temporary in audit years permanent in 20xx the purpose of these clinics is to get individuals who qualify for the states’ medical marijuana programs signed up for the programs the clinics are open to the general_public president president of org stated in the initial interview held on december 20xx that the clinics’ offices had volunteers paid employees and independent contractors their responsibilities included answering phone calls making doctors’ appointments keeping track of patient visits and reviewing patient records if an individual thinks he she qualifies for and wishes to participate in the state’s medical marijuana program he she can make an appointment to visit the clinic to have their medical records screened for program qualification if it is determined that the individual has a condition that might be helped by medical marijuana state forms are filled out and signed by the clinic physicians to enter that individual into the state’s program the clinics operate as follows a patient makes an appointment to come to the clinic on the appointment day the patient comes to the clinic with his her medical records the patient is seen by a physician who reviews the patient’s medical records and examines the individual to determine if the condition in the medical records is consistent with the patient’s observed condition if department of the treasury-internal revenue form 886-a service form 886-a org explanations of items schedule number or exhibit 20xx12 20xx12 20xx12 name of taxpayer tax identification_number year period ended it is determined by the physician that the individual does have a condition specified in the state’s medical marijuana program the physician fills out a statement on a state form that certifies the individual has a condition that may be helped by medical marijuana that form is then processed by org to get the individual into the state’s medical marijuana program note the term patient was used by president president of org in the initial interview held on december 20xx these individuals that make appointments are not patients in the traditional sense of the word as they receive no treatment at the clinic only a screening examination to determine eligibility for the state’s medical marijuana program fees - there are fees charged by org for the services performed in the clinic a b c city - dollar_figure dollar_figure pay in advance dollar_figure low income will see some patients no fee if determined that they can’t afford to pay city city and city - dollar_figure dollar_figure pay in advance dollar_figure low income will see some patients no fee if determined that they can’t afford to pay city - dollar_figure dollar_figure pay in advance dollar_figure low income will also have to pay fee to state for processing note the pay in advance discount was given if payment was made at the time of the appointment org requires the patients to pay in cash by money order or credit debit cards no checks or medical insurance payments are accepted there was very little evidence of any patients receiving any free services in the records examined there were notations behind a few names on the daily sheets marked free but there was no explanation as to why org is operated in the same manner as a for-profit company not a public charity org receives no public support forms for the calendar years 20xx and 20xx show that public donations are zero the clinics were open to the general_public by appointment or on a walk-in basis there was no contemporaneous evidence of any patients receiving any charitable services in the records examined there were notations behind a few names on the daily sheets marked free but there was no explanation as to why there was no other evidence of any free or below cost services being offered all fee payments were required to be made in cash money order or by credit debit card no patients were able to bill the clinic visit to their insurance_company department of the treasury-internal revenue form 886-a service schedule number or exhibit explanations of items form 886-a name of taxpayer tax identification_number year period ended org -_ - 20xx12 20xx12 20xx12 during this examination the president of the organization president stated that org was attempting to buy the practice of a deceased doctor in the city state area during the conversation president stated that the purchase of the practice should increase the profits of the organization in a later conversation president revealed that the organization was unable to buy the practice the attempted purchase of a practice in state and the comments of the president are indications of the for-profit businesslike operation of the organization to expand the clinic operations into state in 70_tc_352 the courts ruled the organization did not qualify for exemption under sec_501 because it was not operated exclusively for charitable educational or scientific purposes the courts determined that the organization’s planned areas of service were the sort normally carried on by a for profit commercial business such as banks personal agencies and trash disposal firms the court also found that the organization did not provide any free or below-cost services and their clientele was not limited to sec_501 organizations which is not a typical financing project of an sec_501 organization the court stated that the organization does not meet the operational_test since it is primarily engaged in an activity of a for-profit business if it operates like a for-profit the activities are like a for-profit if the fees charged are like a for-profit then it is a for-profit business org’s clinic operation is like the operations in 70_tc_352 the clinics are open to the general_public fees are charged for the clinic’s services and there is very little evidence of below-cost or free services provided to the clients year 20xx 20xx 20xx totals number of patients number of free exams percentage free exam sec_28 with the similar characteristics of the operation of org’s clinics and the operation of the organization in 70_tc_352 the clinics are operated on a for-profit basis this operation fails the operational_test set out in sec_1_501_c_3_-1 as an organization regarded as operated exclusively for one or more exempt purposes inurement private benefit of the president department of the treasury-internal revenue form 886-a service schedule number or exhibit year period ended 20xx12 20xx12 20xx12 form 886-a explanations of items name of taxpayer tax identification_number org regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests regulations sec_1_501_c_3_-1 i1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest thus it is necessary for an organization to establish that is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 org’s board_of directors consists of the president president president’s mother dir-1 and an employee of org dir-2 the board meets once a year the minutes of the board meetings are worded exactly the same only the dates are changed the board authorizes the president to raise and spend up to dollar_figure in the next calendar_year for the following year president has complete operational control of the organization it also authorizes the president to pay his own expenses including rent utilities and other costs up to dollar_figure examination of org’s records revealed that the president president used organization funds for personal expenses such as house rent car payments and cash withdrawals in the amounts listed below expenses year 20xx 20xx 20xx total compensation paid_by organization reported by president _ in john marshall law school and john marshall university v united_states ct_cl 81-2the court sustained the service’s revocation of the school’s exempt status based on inurement the court found inurement existed when the school provided family members who were officers interest free loans unsecured loans payments for non-business travel payments for non-business entertainment and personal health spa membership form 886-a service_department of the treasury-internal revenue form 886-a schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended org 20xx12 20xx12 20xx12 org was required to report the use of organization funds as w-2_wages because the president president meets the definition of an employee in regulation sec_31_3121_d_-1 the regulation states that an officer of a corporation is an employee of the corporation failure to keep adequate_records sec_1_6001-1 provides that every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 and that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law the organization’s failure to provide records has similar circumstances to the 9th circuit_court case of 640_fsupp_96 u s dist sec_501 exempt status to the church of gospel ministry inc cgm the court found that cgm failed to keep adequate_records to show that its operations were primarily for religious or charitable purposes and did not inure to the private benefit of its officers in this case the court denied in cgm the court found that the church issued numerous checks to cash without receipts there was no record of whether these funds were expended on operating costs or used for other purposes cgm also paid certain personal expenses of its officers to compensate them for_the_use_of their homes and cars for cgm business without maintaining adequate_records of the arrangements or the payments for these and other reasons the court determined that the failure to present adequate_records also prevented cgm from meeting its burden of showing that its operations were primarily for religious or charitable purposes and did not inure to the private benefit of its officers the org case has similar characteristics examination of summonsed org records obtained from third party sources indicates the following org issued numerous checks to cash without receipts these checks were endorsed by org’s executive officer president there was no record of whether these funds were expended on operating costs or used for other purposes cash withdrawals were made from atm machines there was no record of whether these funds were expended on operating costs or used for other purposes form 886-a service_department of the treasury-internal revenue schedule number or exhibit explanations of items form 886-a l name of taxpayer ee 20xx12 20xx12 20xx12 tax identification_number year period ended org summonsed records indicate that not all of org’s daily sheets from 20xx were available for examination the organization’s bank records could not be reconciled to the daily sheets there was no record of whether these funds were expended on operating costs or used for other purposes year income per bank income per daily sheet 20xx the strong similarities between the cgm case and the org third party summonsed record examination leads to the conclusion that org as in cgm has failed to present adequate_records to meet its burden of showing that its operations were primarily for religious or charitable purposes and did not inure to the private benefit of its officers as required by sec_501 org has failed to file required forms form_990 the organization had a filing requirement under sec_6033 as it is an sec_501 organization records indicate that the organization does not qualify for the filing requirement exemption under sec_6033 i1 that exempts any organization other than a private_foundation as defined in sec_509 the gross_receipts of which in each taxable_year are normally not more than dollar_figure third party the organizations clinic records are kept on daily sheets these sheets have the appointments scheduled for the day printed on the front side for each clinic on the back side the clinic workers total the amount of cash credit card and debit card payments made for the day it also lists the cash paid to the doctors and clinic workers for the day deposits are made into the organization’s bank account after the cash payments are made in the previou sec_2 years 20xx and 20xx income from the daily sheets i sec_2 and times the organization’s bank_deposits respectively in 20xx daily sheet income of dollar_figure is less than the bank statements listed deposits of dollar_figure this is an indication that not all daily sheets have been available for examination from 20xx and that income is understated year income per bank income per daily sheet 20xx 20xx 20xx form 886-a service_department of the treasury-internal revenue form 886-a schedule number or exhibit name of taxpayer tax identification_number year period ended org explanations of items 20xx12 20xx12 20xx12 the organization’s form_990 has not been filed for 20xx in the initial interview with president president of org conducted on december 20xx president stated that the clinics are bringing in revenue of about dollar_figure per month after paying the doctors dollar_figure per month in addition to the clinic sites the organization goes to city and city state about times per year and city state about once per month patient volume has increased he said the income of the clinics has grown -50 per year form sec_941 org had employees and paid wages but failed to file employment_tax form sec_941 employer’s quarterly tax_return for the reporting periods january 20xx through march 20xx and july 20xx through december 20xx the information document retrieval system idrs an internal reporting information system data base was used to determine the non-filed periods of form_941 wages paid subject_to form_941 reporting were determined from examination of daily sheets and checks written on org’s summoned bank accounts examination of the organization’s cancelled bank checks revealed that org paid house rent and utilities for the president along with car payments insurance and personal living and travel_expenses org also paid house rent and utilities for the employees caring for its grow houses and for employees living in state the following schedule was prepared by the revenue_agent to reflect the wages paid to employees based on examination of the organization’s cancelled bank checks and credit card statements quarter _ paid per _ difference 20xx03 20xx06 20xx09 20xx12 20xx03 20xx09 20xx12 - - - - - although the column header is titled per no returns were filed the following table prepared by the revenue_agent reflects the wages paid_by the organization for the reporting periods june 20xx through june 20xx department of the treasury-internal revenue form 886-a service schedule number or exhibit - explanations of items name of taxpayer tax identification_number year period ended form 886-a org 20xx12 20xx12 20xx12 quarter wages paid tax_liability 20xx06 20xx09 20xx12 20xx03 20xx06 org filed employment_tax form sec_941 for the reporting periods june 20xx through june 20xx but failed to meet the related tax_liability for those periods although a check was submitted with the forms it was dishonored for payment the non-paid tax_liability on the reported wages was referred to collection_division by the service_center for payment levies have been issued examination of org’s daily sheets and cancelled bank checks revealed that org paid additional wages above those reported on form sec_941 for the reporting periods april 20xx through june 20xx quarter wages paid per difference _ 20xx06 20xx09 20xx12 20xx03 20xx06 since org has failed to properly report wages paid amended form sec_941 and the related tax_liability are currently due and owing forms w-3 and w-2 sec_6051 receipts for employees and sec_31_6051-1 and b of the employment_tax regulations provide that employers must furnish the tax_return copy and the employee’s copy of form_w-2 wage and tax statement to employees for remuneration paid during the calendar_year the time for furnishing the form w- to each employee is on or before january of the succeeding year org failed to file forms w-3 transmittal of wage and tax statements with the service or issue forms w- wage and tax statement to its employees for the tax years ending 20xx through 20xx forms and 1099-misc sec_6041 requires taxpayers that are engaged in a trade_or_business to file an information_return if in a calendar_year a payment of dollar_figure or more is made to an independent_contractor a copy of form 1099-misc miscellaneous income department of the treasury-internal revenue form 886-a service form 886-a explanations of items tax identification_number name of taxpayer year period ended schedule number or exhibit org 20xx12 20xx12 20xx12 may be used for this purpose form 1099-misc is used by the payor to report these payments in addition sec_6041 provides that the payor must furnish the payee a written_statement setting forth the amount of such payments a copy of form 1099-misc may be used for this purpose the time for furnishing the statement to the payee is set forth in sec_6041 the statement must be furnished to the payee on or before january 31st of the year following the calendar_year for which the return was made president president of org stated in the initial interview held on december 20xx that the organization treated the doctors who worked in the clinics as independent contractors he went on to state that there were no formal contracts just verbal agreements and that they were paid cash on a daily basis examination of daily sheets and cancelled checks from the organization revealed that the doctors were paid year 1st qtr 2nd qtr 3rd qtr 4th qtr total 20xx 20xx 20xx org failed to file information forms annual return of withheld federal_income_tax with the service on payments made to independent contractors and issue forms 1099-misc miscellaneous income to independent contractors for the tax years ending 20xx through 20xx conclusion on the basis of the examination of the books records and activities of org the organization fails to qualify for exempt status under sec_501 org failed to operate exclusively for charitable or educational_purposes org failed to notify the irs of its change in operation org is operated in a manner materially different from that originally represented rev_proc 20xx-9 r b 20xx-2 january 20xx sec_12 org receives no public support org has received of its financial support from client fees for services from the operation of its clinics org failed the public support_test of sec_1_170a-9 that allows classification of org as a public charity under sec_509 b a vi org is operated in the same manner as a for-profit business not a public charity the clinics are open to the general_public by appointment or on a walk-in basis all payments were required to be made in cash money order or by credit debit card no patients were able to bill the visit to their medical insurance_company during this examination the president of the organization president stated that org was attempting to buy the practice of a deceased doctor in the city state area during the conversation president stated that the department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx12 20xx12 20xx12 org purchase of the practice should increase the profits of the organization in a president revealed that the organization was unable to buy the practice the attempted purchase of a practice in state and the comments of the president are indications of the for-profit businesslike operation of the organization to expand the clinic operations into state this operation fails the operational_test set out in sec_1_501_c_3_-1 as an organization regarded as operated exclusively for one or more exempt purposes later conversation org’s board is a closely held board president stated that the organization is set up in the way it is so he could have complete operational control he is the only one who signs checks and approves billing he authorizes payments of his own personal expenses including house rent car payments and cash withdrawals although in form the board authorized the president to pay his own expenses up to dollar_figure this threshold was exceeded in 20xx during the audit years dollar_figure was expended on personal expenses president failed to report any of these payments as compensation on form_990 or form_1040 by statute president as an organization officer is an employee of the organization regulation sec_31_3121_d_-1 regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests the payment of dollar_figure constitutes inurement to president org did not keep complete records bank records were incomplete and had to be summonsed daily sheets were missing source documents for expenses were missing or incomplete org failed to present adequate_records to meet its burden of showing that its operations were primarily for religious or charitable purposes org failed to keep adequate_records as required by sec_6001 org has failed to file the following required forms with the internal_revenue_service org failed to file form_990 for the calendar_year 20xx due may 20xx this return has not been filed to date and is currently delinquent form_990 for the tax_year ending 20xx was org had employees and paid wages but failed to file employment_tax form sec_941 employer’s quarterly tax_return for the reporting periods january 20xx through march 20xx and july 20xx through december 20xx org failed to file forms w-3 transmittal of wage and tax statements with the service or issue forms w-2 wage and tax statement to its employees for the tax years ending 20xx through 20xx org failed to file information forms annual return of withheld federal_income_tax with the service on payments made to independent contractors and issue forms 1099-misc miscellaneous income to independent contractors for the tax years ending 20xx through 20xx form 886-a service_department of the treasury-internal revenue form 886-a schedule number or exhibit org explanations of items 20xx12 20xx12 20xx12 name of taxpayer tax identification_number year period ended org failed to file form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code the organization is required to report taxes on managers self-dealers or disqualified persons in part ii - a with respect to excess_benefit transactions and the amount of excise_tax imposed by sec_4958 based on the examination of the books records and activities revocation of org’s exempt status is being proposed effective january 20xx org should file forms u s_corporation income_tax return for each year under examination and each subsequent year when filing the forms the organization should refer to sec_280e to determine the deductibility of expenses_incurred in the production of the medical marijuana at their grow houses department of the treasury-internal revenue form 886-a service
